Case 1:21-cv-22557-JEM Document 1 Entered on FLSD Docket 07/17/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:
 MARY PORTER

        Plaintiff,
 vs.

 CARNIVAL CORP., d/b/a
 CARNIVAL CRUISE LINES, INC.,

       Defendant.
 _______________________________/                                    FBN: 0279897
                                           COMPLAINT

        COMES NOW, the Plaintiff, MARY PORTER, by and through undersigned counsel, and

 sues the Defendant, CARNIVAL CORP., d/b/a CARNIVAL CRUISE LINES, INC. and further

 states as follows:

                       JURISDICTIONAL AND VENUE ALLEGATIONS

 1.     This is an action for damages in excess of $75,000.00, exclusive of interest and costs.

 2.     Plaintiff, MARY PORTER, is sui juris, and a citizen and resident of the state of Texas.

 3.     Defendant CARNIVAL CORPORATION (CARNIVAL) is a Panamanian corporation

        with its principal place of business in Miami-Dade County, Florida. At all times material

        Defendant CARNIVAL CORPORATION does business under the fictitious name of

        CARNIVAL CRUISE LINES, INC. For jurisdictional purposes, CARNIVAL is both a

        citizen of Panama and a citizen of Florida.

 4.     Subject matter jurisdiction exists based on diversity of citizenship pursuant to 28 U.S.C.

        1332, as alleged above, because there is complete diversity of citizenship between the

        parties and the amount of damages claimed exceeds $75,000.00 which is the minimum

        jurisdictional amount required for diversity of jurisdiction cases. In addition, jurisdiction




                                                -1-
Case 1:21-cv-22557-JEM Document 1 Entered on FLSD Docket 07/17/2021 Page 2 of 8




       also exists pursuant to 28 U.S. C. 1333 because this is a maritime cause of action.

 5.    At all times material hereto, the Defendant has conducted ongoing, substantial and not

       isolated business activity in Miami-Dade County, Florida, in the Southern District of

       Florida, so that in personam jurisdiction exists in the United States District Court for the

       Southern District of Florida.

 6.    At all times material, the Defendant has engaged in the business of operating maritime

       cruise vessels for paying passengers including the Plaintiff.

 7.    In its ticket contract with Plaintiff, Defendant requires fare-paying passengers like

       Plaintiff to bring any lawsuit against Defendant arising out of injuries or events occurring

       on the cruise voyage in this federal judicial district. Accordingly, venue is proper.

 8.    Venue is also proper in this district because the Defendant’s principal place of business is

       located within this district.

                               GENERAL ALLEGATIONS

 9.    Plaintiff has complied with all conditions precedent to bringing this action. This lawsuit

       is being brought pursuant to an express extension of the applicable statute of limitations.

 10.   Defendant owed Plaintiff a duty of reasonable care in the circumstances.

 11.   On or about November 12, 2019, the Plaintiff was injured aboard Defendant’s cruise ship

       CARNIVAL HORIZON as a result of a wet and unreasonably slippery deck or floor.

 12.   On the aforesaid date, Defendant owned and/or operated the CARNIVAL HORIZON.

        COUNT ONE-NEGLIGENT MAINTAINANCE OF THE FLOOR OR DECK

 13.   Plaintiff reavers and realleges paragraphs One through Twelve as if set forth herein.

 14.   On the aforesaid date, the Plaintiff entered the Lido Marketplace from the outside where

       it had been raining.




                                               -2-
Case 1:21-cv-22557-JEM Document 1 Entered on FLSD Docket 07/17/2021 Page 3 of 8




 15.   As Plaintiff entered the Lido Marketplace, she was caused to slip and fall on water that

       apparently had been tracked into the ship by other passengers coming in from the outside

       where it had been raining.

 16.   Although Defendant had placed mats and towels and watch your step signs at other

       entrances to the Lido Marketplace, it failed to do so at the entrance where Plaintiff

       entered the ship.

 17.   The Defendant failed to exercise reasonable care in the circumstances by failing to have

       rugs or mats or towels at the entrance to the Lido Marketplace though it had ample and

       sufficient time to do so and there were numerous crew members in the area that should

       have seen placed towels or mats at the entrance as they had done at other entrances to the

       Lido Marketplace.

 18.   The floor in the Lido Marketplace was made unreasonably slippery by the presence of

       water on the floor and the fact that the floor did not have a non-slip surface and was

       unreasonably slippery when wet.

 19.   On or about the aforesaid date, Plaintiff suffered serious personal injury while he was

       aboard CARNIVAL HORIZON by reason of an unreasonably dangerous and slippery

       when wet floor in the Lido Marketplace.

 20.   The floor or deck was unreasonably slippery because it was wet and/or because

       Defendant knew or should have known through the exercise of reasonable care in the

       circumstances that the floor in the area where Plaintiff slipped and fell was unreasonably

       slippery and dangerous when wet.

 21.   Notwithstanding Defendant’s duty as aforesaid, Defendant breached its duty by

       unreasonably:




                                              -3-
Case 1:21-cv-22557-JEM Document 1 Entered on FLSD Docket 07/17/2021 Page 4 of 8




       a.     Failing to properly maintain a floor on a passenger deck in a reasonably safe, dry

              and non-slippery condition, and/or;

       b.     Failing to properly and safely train crew members in the care and maintenance of

              a floor in a public area, and/or;

       c.     Failing to conduct routine safety inspections on a floor in a public area to

              determine if the floor was unreasonably slippery when wet, and/or;

       d.     Failing to assign a sufficient number of crew members to keep a floor in a public

              area in a clean and dry condition, and/or;

       e.     Failing to place non-slip mats on a slippery walking surface which would

              eliminate a known hazard, and/or;

       f.     Failing to warn Plaintiff of an unreasonably slippery when wet public lounge

              floor, and/or;

       h.     Failing to warn Plaintiff of a wet public Lido Marketplace floor, and/or;

 22.   At all times material, the dangerous conditions existed for a sufficient period of time that

       Defendant had constructive knowledge of the dangerous conditions and/or Defendant had

       actual knowledge of the dangerous conditions hereinbefore alleged in paragraph twenty

       to have caused or contributed to causing Plaintiff’s injury. In addition, Defendant, is

       vicariously liable for the failure of crew members not placing mats or towels at the

       entrance and not placing a wet floor sign where Plaintiff slipped and fell.

 23.   As a result of the foregoing, the Plaintiff was seriously injured when she was caused to

       slip and fall on the floor at the entrance to the Lido Marketplace. Plaintiff suffered a knee

       injury and required surgery. The Plaintiff was unaware that the floor was wet and was

       unreasonably and dangerously slippery when wet.




                                                  -4-
Case 1:21-cv-22557-JEM Document 1 Entered on FLSD Docket 07/17/2021 Page 5 of 8




 24.    At all times material hereto, the Plaintiff acted with reasonable care for her own safety

        and was walking carefully and cautiously but still slipped and fell.

 25.    As a result of the negligence of the Defendant as aforesaid, the Plaintiff was injured in

        and about her body and extremities and suffered pain, mental and emotional distress and

        anguish therefrom; incurred medical expense and physical handicap and a loss of the

        ability to enjoy life; suffered an aggravation of known and/or unknown pre-existing

        conditions, suffered a loss of enjoyment and value of the cruise. Said personal injuries

        are permanent and/or continuing in nature and the Plaintiff shall continue to suffer such

        losses and impairments in the future.

 WHEREFORE, Plaintiff demands judgment from Defendant for damages, pre-judgment interest

 and costs. Jury trial is demanded.

                COUNT TWO- NEGLIGENT DESIGN AND CONSTRUCTION

 26.    Plaintiff reavers and realleges Paragraphs 1-12 and 18-20 as if set forth herein.

 27.    Defendant CARNIVAL actively participated in the design and construction of

        CARNIVAL HORIZON. Defendant, through its new-build department, in-house

        engineers, architects, designers and others actively participated in the design and

        construction of the flooring which caused Plaintiff’s injury and chose or participated in

        choosing the materials such as the flooring/decking where the incident occurred

 28.    Defendant contracted with design firms to design and construct the floor where this

        incident occurred, contracted with the shipyard to build the ship, stationed representatives

        at the shipyard to oversee construction and design elements, and through the contract

        documents and relationship as owner had the ultimate ability to reject or accept the

        design, construction and materials used on the floor where Plaintiff slipped and fell.




                                                -5-
Case 1:21-cv-22557-JEM Document 1 Entered on FLSD Docket 07/17/2021 Page 6 of 8




 29.     Defendant was negligent in the design, construction, inspection and approval process of

         the ship for failing to select, construct and/or design flooring in the passenger bathroom

         which was and is reasonably safe in the circumstances when it was wet.

 30.     Defendant knew or should have known through the exercise of reasonable care in the

         circumstances that the deck in the area where Plaintiff slipped and fell was unreasonably

         slippery and dangerous when wet.

 31.     As a result of the negligence of the Defendant as aforesaid, the Plaintiff slipped and fell

         on a wet and unreasonably slippery deck and was injured in and about her body and

         extremities and suffered pain, mental and emotional distress and anguish therefrom;

         incurred medical expense and physical handicap and a loss of the ability to enjoy life;

         suffered an aggravation of known and unknown pre-existing conditions, suffered a loss of

         enjoyment and value of the cruise.         Said personal injuries are permanent and/or

         continuing in nature and the Plaintiff shall continue to suffer such losses and impairments

         in the future.

 32.     At all times material, Plaintiff acted with reasonable care for her own safety.

       WHEREFORE, Plaintiff demands judgment from Defendant for damages, pre-judgment

 interest and costs. Jury trial is demanded.

                          COUNT III-NEGLIGENT FAILURE TO WARN

 33.     Plaintiff reavers and realleges Paragraphs 1-12 and 18-20 as if set forth herein.

 34.     The Plaintiff was seriously injured when he was caused to slip and fall on a wet and

         unreasonably slippery floor in a public lounge.

 35.     In this case, although the floor was wet, no warning signs or cones had been placed in the

         area alerting Plaintiff to the unreasonably dangerous nature of the walking surface. After




                                                 -6-
Case 1:21-cv-22557-JEM Document 1 Entered on FLSD Docket 07/17/2021 Page 7 of 8




        Plaintiff slipped and fell, a crew member came right to the scene and placed a Wet Floor

        Watch Your Step sign where Plaintiff slipped and fell.

 36.    At all times material, Plaintiff was acting with due care for her own safety.

 37.    The Defendant failed to use reasonable care in the circumstances by failing to warn

        Plaintiff that the deck was wet and was unreasonably and dangerously slippery when it

        was wet.

 38.    As a result of the negligence of the Defendant as aforesaid, the Plaintiff was injured in

        and about her body and extremities and suffered pain, mental and emotional distress and

        anguish therefrom; incurred medical expense and physical handicap and a loss of the

        ability to enjoy life; suffered an aggravation of known and unknown pre-existing

        conditions, suffered a loss of enjoyment and value of the cruise. Said personal injuries

        are permanent and/or continuing in nature and the Plaintiff shall continue to suffer such

        losses and impairments in the future.

 39.    Defendant knew or should have known through the exercise of reasonable care in the

        circumstances that the floor where Plaintiff slipped and fell was wet and also was

        unreasonably slippery and dangerous when wet.

 40.    The dangerous conditions hereinbefore alleged were neither open nor obvious to Plaintiff.

        WHEREFORE, Plaintiff demands judgment from Defendant for damages, pre-judgment

 interest and costs. Jury trial is demanded.

 DATED this 17th day of July, 2021.

                                                PAUL M. HOFFMAN, ESQ.

                                                2881 East Oakland Park Boulevard
                                                Fort Lauderdale, FL 33306
                                                Telephone: (954) 707-5040
                                                /s//Paul M. Hoffman, Esq.



                                                 -7-
Case 1:21-cv-22557-JEM Document 1 Entered on FLSD Docket 07/17/2021 Page 8 of 8




                                      -8-
